               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 NICHOLAS KUHAR, et al.,           HONORABLE JEROME B. SIMANDLE

                Plaintiffs,
                                           Civil Action
      v.                               No. 16-395 (JBS/JS)

 PETZL COMPANY, d/b/a PETZEL,
 et al.,                                    MEMORANDUM
                                              OPINION
                Defendants.


SIMANDLE, District Judge:

     This matter is before the Court on the motion of

Defendant/Third Party Defendant Brighton Best, Inc.,

individually and as successor-in-interest to Porteous Fastener

Company, (hereinafter “Defendants Brighton and Porteous”)

seeking summary judgment. (See Brighton’s Mot. [Docket Item

192].) The motion is opposed by Plaintiffs Nicholas and Julie

Kuhar (hereinafter “Plaintiffs”) and by Defendant/Third Party

Plaintiff Uintah Fastener & Supply (hereinafter “Defendant

Uintah”). (See Pls.’ Opp’n [Docket Item 211]; Uintah’s Opp’n

[Docket Item 219].) For the reasons set forth below the Court

will deny Defendants Brighton and Porteous’ motion for summary

judgment.
     1.   Factual and Procedural Background.1 The factual and

procedural background of this case was previously detailed

in the Court’s prior opinions, and shall only be repeated herein

insofar as necessary for the disposition of the present motion.

     2.   Standard of Review. At summary judgment, the moving

party bears the initial burden of demonstrating that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

accord Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

a properly supported motion for summary judgment is made, the

burden shifts to the non-moving party, who must set forth

specific facts showing that there is a genuine issue for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). In

reviewing a motion for summary judgment, the court is required

to examine the evidence in light most favorable to the non-

moving party and resolve all reasonable inferences in that

party’s favor. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey

v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).




1 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to the Second Amended Complaint, [Docket
Item 103] when appropriate, Defendant Brighton and Porteous’
Statement of Material Facts, [Docket Item 192-11], Plaintiffs’
Response to Statement of Material Facts, [Docket Item 211, 1-2 on
the docket], Defendant Uintah’s Response to Statement of
Undisputed Facts and Counter Statement of Facts, [Docket Item 218-
17], and related exhibits and documents. Where not otherwise noted,
the facts are undisputed by the parties.


                                2
        3.   A factual dispute is material when it “might affect

the outcome of the suit under the governing law,” and genuine

when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The

non-moving party “need not match, item for item, each piece of

evidence proffered by the movant,” but must present more than a

“mere scintilla” of evidence on which a jury could reasonably

find for the non-moving party. Boyle v. Cnty. of Allegheny, Pa.,

139 F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at

252).

        4.   Discussion. In the present motion, Defendants Brighton

and Porteous seek summary judgment in their favor with regard to

all claims currently pending against them in this case. (See

B&P’s Br. [Docket Item 192-12].) Defendants Brighton and

Porteous assert (a) that they were not involved in the design or

manufacture of the bolt at issue in this suit, (b) that there is

no evidence that they supplied the bolt at issue in this suit,

and (c) that Plaintiffs have not filed an expert report that

implicates Defendants Brighton and Porteous in the accident at

the center of this suit. (See id.)2




2 Defendant Brighton further asserts that there is no genuine
dispute of material fact in this case. (See B&P’s Br. [Docket Item
192-12], 16.) However, the Court shall not treat this as a separate
justification for granting summary judgment, because it is in fact
the standard by which Defendant Brighton’s other bases for relief


                                   3
          a.   Involvement in Design and Manufacture. Defendants

Brighton and Porteous assert that they are entitled to summary

judgment because there has been no evidence presented that they

were involved in the design or manufacture of the bolt at issue

in this case. (B&P’s Br. [Docket Item 192-12], 10-11.)

Plaintiffs and Defendant Uintah respond that it is not necessary

to show that Defendants Brighton and Porteous were involved in

the design or manufacture of the bolt, because New Jersey law

attaches product liability not only to manufacturers, but also

to sellers, resellers, distributors, and other entities within a

product’s supply chain. (Pls.’ Br. [Docket Item 211], 2-3

(citing N.J. STAT. ANN. § 2A:58C-2; Straley v. United States, 887

F. Supp. 728, 744 (D.N.J. 1995); Oscar Mayer Corp. v. Mincing

Trading Corp., 744 F. Supp. 79, 84 (D.N.J. 1990)); Uintah’s Br.

[Docket Item 218], 4 (citing Soler v. Castmaster, Div. of H.P.M.

Corp., 98 N.J. 137, 145, (1984); McDermott v. TENDUN

Constructors, 211 N.J. Super. 196, 208 (App. Div. 1986).)

Defendant Uintah rightfully noted that Defendants Brighton and

Porteous relied on some of these same authorities. (See Uintah’s

Br. [Docket Item 218], 4.) New Jersey law states that “[a]

manufacturer or seller of a product shall be liable in a product

liability action . . . .” N.J. Stat. Ann. § 2A:58C-2 (emphasis



must be judged, as explained, supra, not a separate basis for
relief in itself.


                                4
added). As such, evidence that Defendants Brighton and Porteous

participated in the design or manufacture of the bolt is not

necessary in order for Defendants Brighton and Porteous to be

assigned liability in this case as a “seller.” Therefore,

Defendants Brighton and Porteous’ motion shall not be granted on

this basis.

          b.   Evidence of Position in Supply Chain. Defendants

Brighton and Porteous further assert that they are entitled to

summary judgment on the basis that there is no “proof” that

either Defendant Brighton or Defendant Porteous supplied the

bolt at issue in this case. (B&P’s Br. [Docket Item 192-12], 11-

13.) Plaintiffs respond that whether or not either Defendant

Brighton or Defendant Porteous supplied the bolt at issue in

this case is “an issue of material fact” and that “the jury

[should be] permitted to determine” whether they supplied the

bolt. (Pls.’ Br. [Docket Item 211], 2.) Defendant Uintah

responds that Defendants Brighton and Porteous admit that they

have sold the type of bolt at issue in this case continuously

since 1996 and that they supplied such bolts to Uintah during

the relevant time period. (See Uintah’s Br. [Docket Item 218], 5

(citing Defendants Brighton and Porteous’ Responses to

Interrogatories [Docket Item 192-5], ¶ 1; Deposition of Dustin

Henderson [Docket Item 192-8], 30:22-32:2).) Defendant Uintah

further notes that Defendants Brighton and Porteous have


                                5
explicitly stated that they cannot deny that they supplied the

exact bolt involved in this case to Uintah. (Id. (citing

Deposition of Dustin Henderson [Docket Item 192-8], 36:10-17).)

Defendant Uintah further directs the Court’s attention to the

fact that neither Defendants Brighton and Porteous nor Defendant

Uintah are in possession of sales records from the relevant time

period to show definitively whether or not the bolt in question

was supplied to Defendant Uintah by Defendants Brighton and

Porteous. (Id. at 5-7.) However, Defendant Uintah has provided

evidence that it purchased the type of bolt in question in this

case from Defendants Brighton and Porteous for a long period of

time, beginning at least in 1996 and continuing to the present.

(Id. 5-9 (citing Defendants Brighton and Porteous’ Responses to

Interrogatories [Docket Item 192-5], ¶ 1; Deposition of Dustin

Henderson [Docket Item 192-8], 30:22-32:2); Sales Records

[Docket Items 218-3, 218-6, 218-7, 218-8, 218-9, 218-10, 218-11,

218-12, 218-13, 218-14, 218-15, 218-16]).) Taking all reasonable

inferences in the light most favorable to the non-moving

parties, in this case Defendant Uintah and Plaintiffs, the Court

finds that a continuing course of business between Defendants

Brighton and Porteous and Defendant Uintah, both before and

after the bolt in issue in this case was procured, can lead to

the reasonable inference that the bolt was procured by way of

this course of business. Therefore, the Court finds that there


                                6
is sufficient circumstantial evidence on the record for a

reasonable finder of fact to find that Defendants Brighton and

Porteous supplied the bolt in question in this case to Defendant

Uintah. Therefore, Defendants Brighton and Porteous’ motion

shall not be granted on this basis.

          c.   Expert Report. Defendants Brighton and Porteous

finally assert that they are entitled to summary judgment

because Plaintiffs have not produced an expert report that

specifically names Defendants Brighton and Porteous as liable

for the injuries in this case. (B&P’s Br. [Docket Item 192-12],

13-15.) However, Defendants Brighton and Porteous do not cite

any legal authority that stands for the proposition that a

plaintiff’s expert report in a product liability suit must

specifically name alleged sellers of the product in order for

liability to attach to those alleged sellers. (See generally

id.) Indeed, this argument appears to be a restatement of

Defendants Brighton and Porteous’ argument regarding the design

and manufacture of this bolt, addressed, supra. Defendant Uintah

responds to Defendants Brighton and Porteous’ argument by

asserting that whether they are specifically named in the expert

report “is meaningless to [Defendants Brighton and Porteous’]

potential liability.” (Uintah’s Br. [Docket Item 218], 9-10.)

The Court finds that it is not necessary for Defendants Brighton

and Porteous to be specifically named by Plaintiffs’ expert in


                                7
order for the question of liability to go to trial. Therefore,

Defendants Brighton and Porteous’ motion shall not be granted on

this basis and their motion [Docket Item 192] shall be denied.

     5.    Conclusion. For the reasons set forth above,

Defendants Brighton and Porteous’ motion for summary judgment

[Docket Item 192] shall be denied. An accompanying Order will be

entered.




December 10, 2018                    s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                 8
